Citation Nr: 0004136	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-06 772A	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania






THE ISSUE

Entitlement to service connection for a left knee disability.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans

INTRODUCTION

The veteran served on active military duty from August 1966 
to December 1966.  According to the veteran's DD 214, Armed 
Forces Of The United States Report Of Transfer Or Discharge 
(DD 214), the veteran was released to the Army National Guard 
Of New York.  

The current appeal arises from several rating actions of the 
New York, New York, regional office (RO).  Specifically, in 
April, October, and November 1997 decisions, the RO denied 
service connection for a left knee disability.  The veteran, 
thereafter, perfected a timely appeal of the denial of 
service connection for a left knee disability.  Subsequently, 
in statements received at the RO in August 1998, the veteran 
requested that his claims folder be transferred to the RO in 
Philadelphia, Pennsylvania.  


FINDING OF FACT

The veteran has current left knee disability that appears to 
have been linked to his military service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee disability is well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
Generally, in order for a claim of service connection to be 
well grounded, there must be proof of present disability.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992); see also 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, 
for a well-grounded claim, competent evidence that the 
veteran currently has the claimed disability).  In addition, 
there must also be evidence of incurrence or aggravation of a 
disease or injury in service.  Caluza v. Brown, 7 Vet.App. 
498 (1995).  The veteran must also submit medical evidence of 
a nexus between the in-service disease or injury and current 
disability.  Id.  

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993); Layno v. Brown, 
6 Vet.App. 465, 469 (1994).  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  

Throughout the current appeal, the veteran has asserted that 
he injured his left knee during basic training in 1966 and 
that he continues to have problems with this joint.  In this 
regard, the Board of Veterans' Appeals (Board) notes that the 
initial service medical records are negative for complaints 
of, treatment for, or findings of a left knee disability.  
Furthermore, at a January 1967 VA examination, the veteran 
did not complain of any left knee problems.  An evaluation of 
his left knee was not conducted.  Consequently, a diagnosis 
of a left knee disability was not made.  

Importantly, however, a September 1967 Medical Report Of Duty 
Status indicates that the torn meniscus of the veteran's left 
knee would "probably" render him not fit for duty until he 
underwent a meniscectomy.  The veteran was instructed to not 
resume his usual occupation and to return to the clinic in 
two months.  According to a November 1967 Medical Report Of 
Duty Status, the veteran was continued to be found not fit 
for duty due to a possible left knee meniscus tear.  He was 
again instructed to not resume his usual occupation and to 
return to the orthopedic clinic in two months.  An individual 
sick slip dated in January 1968 notes that the veteran was 
treated for torn cartilage of his left knee.  

Also, a June 1968 report from the Orthopedic Clinic at the 
United States Naval Hospital in St. Albans, New York 
indicates that the status of the veteran's left knee was 
unchanged.  A diagnosis of internal derangement of the left 
knee with a torn medial meniscus was made.  Additionally, the 
examiner concluded that, "[a]s long as the cartilage . . . 
[was] not removed, the . . . [veteran was] unfit for 
retention . . . [and] not fit for summer camp."  

Subsequent examination of the veteran's left knee at the 
April 1997 VA joints evaluation demonstrated some swelling, 
tenderness on the medial joint line and on the medial 
surface, limitation of patellar movement due to pain, 
limitation of flexion (to 76 degrees), and no effusion or 
medial lateral or anterior posterior laxity.  Although the 
examiner acknowledged that x-rays taken of the veteran's left 
knee to rule-out the presence of degenerative arthritis in 
this joint were essentially normal, the examiner also noted 
that the veteran had a history of a left knee injury in 1966 
(with "no military records available to show if [the injury 
were] service connected or not") with a medial meniscal tear 
as well as residual degenerative changes in the left knee 
with an old medial meniscal tear.  Subsequent magnetic 
resonance imaging (MRI) completed on the veteran's lower 
extremity in August 1997 to rule-out a meniscus tear of his 
left knee showed the presence of abnormal signal in the 
posterior horn of the lateral and medial meniscus consistent 
with a meniscus tear.  

The Board acknowledges that x-rays taken of the veteran's 
left knee in April 1997 were essentially normal.  
Significantly, however, a reasonable reading of the 
examiner's April 1997 conclusions is that the veteran has 
degenerative joint disease of his left knee which is 
attributable to in-service events, i.e., an in-service injury 
to his left knee.  Additionally, a reasonable reading of the 
staff physician's August 1997 determination that the abnormal 
signal in the posterior horn of the lateral and medial 
meniscus (which was shown on MRI) was consistent with a 
meniscus tear as well as the 1967 to 1968 medical reports 
reflecting treatment for, and evaluation of, a torn medial 
meniscus of the veteran's left knee is that the veteran has 
current disability attributable to in-service events, i.e., 
an in-service injury which caused the medial meniscus tear of 
his left knee.  

For these reasons, the Board concludes that the veteran's 
claim of service connection for a left knee disability is 
well grounded.  See Caluza, supra.  In short, the April 1997 
and August 1997 medical opinions provide evidence of current 
disability and nexus to military service, which evidence is 
required to make the claim well grounded.  


ORDER

The claim of service connection for a left knee disability is 
well grounded; to this extent, the appeal is granted.  


REMAND

As noted above, in the April 1997 examination report, the 
examiner concluded that the veteran has "residual 
degenerative changes in . . . [his] left knee with [an] old 
medial meniscal tear."  Significantly, however, x-rays taken 
of the veteran's left knee at this post-service evaluation 
(which the examiner acknowledged in the examination report) 
were essentially normal.  Clearly, further examination of the 
veteran's left knee is necessary to determine whether a 
diagnosis of degenerative joint disease of this joint is 
appropriate.  

Furthermore, two days after the April 1997 VA joints 
examination, the veteran was referred, by the Orthopedic 
Clinic, to the Rehabilitation Center.  A provisional 
diagnosis of meniscus tear/internal derangement of the left 
knee was made.  A notation written on this referral indicates 
that the veteran had an appointment scheduled in June 1997.  
A complete and thorough review of the claims folder indicates 
that records of this appointment (or of any such treatment 
for the veteran's left knee after the April 1997 VA joints 
examination) have not been obtained and associated with his 
claims folder.  

Moreover, the MRI completed on the veteran's left lower 
extremity in August 1997 showed an abnormal signal in the 
posterior horn of the lateral and medial meniscus consistent 
with a meniscus tear.  Also, the 1967 to 1968 medical reports 
reflect treatment for, and evaluation of, a torn medial 
meniscus of the veteran's left knee.  Significantly, however, 
a complete and thorough review of the claims folder indicates 
that the veteran's reserve duty subsequent to his active duty 
discharge in December 1966 has not been verified.  
Additionally, no attempt appears to have been made to obtain 
the service medical records of the veteran's reserve duty 
from the Army National Guard of New York (where, according to 
his DD 214, he was transferred to following his December 1966 
discharge from active military duty).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The RO should assist the veteran 
as necessary in accordance with 38 C.F.R. 
§ 3.159 (1999).  

2.  The RO should verify the dates of the 
veteran's reserve duty in the Army 
National Guard of New York.  Any 
available service medical records from 
such reserve duty should be obtained and 
associated with the claims folder.  
(Attempts to obtain these additional 
service medical records should include 
contact with the Army National Guard of 
New York, where, according to the 
veteran's DD 214, he was transferred to 
following his active duty discharge in 
December 1966.)  

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the presence and etiology of 
any left knee disability that the veteran 
may have.  The claims folder and a copy 
of this remand must be made available to 
the examiner, the receipt of which should 
be acknowledged in the examination 
report.  After reviewing the file and 
obtaining a detailed history from the 
veteran, the examiner should provide an 
opinion as to the medical probabilities 
that any left knee disability found on 
examination is attributable to the 
veteran's service.  A complete rationale 
should be provided for all opinions 
reached.  

4.  The RO should thereafter re-
adjudicate the issue of entitlement to 
service connection for a left knee 
disability.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  

After the veteran has been given opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration.  
The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to comply with governing adjudicative 
procedures and to obtain clarifying evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THERESA M. CATINO,
	Acting Member, 
	Board of Veterans' Appeals



 



